Fourth Court of Appeals
                                San Antonio, Texas
                                    September 15, 2021

                                   No. 04-21-00283-CV

                                  Hayden SOLARCZYK,
                                        Appellant

                                             v.

                                Carl Orlander GOVAN, Jr.,
                                         Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2020CV03861
                        Honorable J. Frank Davis, Judge Presiding

                                         ORDER

       This appeal is DISMISSED. See TEX. R. APP. P. 42.1(a)(1). Costs are taxed against the
appellant. See TEX. R. APP. P. 42.1(d).

       It is so ORDERED on September 15, 2021.



                                              _____________________________
                                              Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2021.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court